Citation Nr: 1512614	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  11-05 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a neuropsychiatric disorder, and if so, whether the benefit should be granted.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of labrum tear, left shoulder.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a cervical spine disability (claimed as neck injuries).

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of meniscus tear, right knee.

5.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for low back disability.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating May 2009 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the benefits on appeal.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2014.  He also testified before RO personnel as to issues 2 through 5 in November 2012.  Transcripts of these hearings are associated with the record. 

The April 2012 rating decision reopened the 1151 claim for neuropsychiatric disability, finding that new and material evidence had been submitted regarding the Veteran's claim.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92; Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The issues of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for neuropsychiatric disorder, residuals of labrum tear, left shoulder, cervical spine disability, residuals of meniscus tear, right knee and low back disability, as well as TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for neuropsychiatric disorder was denied in an unappealed July 2006 rating decision.

2.  Evidence received since the July 2006 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for neuropsychiatric disorder; such evidence is not cumulative or redundant of evidence already of record.  


CONCLUSIONS OF LAW

1.  The July 2006 rating decision that denied entitlement to 38 U.S.C.A. § 1151 benefits for neuropsychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
2.  Evidence received since the July 2006 rating decision in relation to the Veteran's claim for entitlement to compensation for 38 U.S.C.A. § 1151 benefits for neuropsychiatric disorder is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim for entitlement to compensation under § 1151 for neuropsychiatric disorder.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The 1151 claim on the merits requires additional development, which is addressed in the remand below. 

II.  Claim to Reopen

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

Entitlement to compensation under § 1151 was denied in a July 2006 rating decision, and the Veteran was provided notice of the denial in July 2006.  He did not appeal the denial.  The § 1151 claim was denied because the evidence failed to establish that VA medical or educational services were the proximate cause of additional disability. 

Evidence of record at the time of the July 2006 rating decision included the Veteran's service treatment records (STRs), VA treatment records (including those identified as being dated from the June 6, 2002, through March 2, 2006, from Boston VA Healthcare System), and the Veteran's statements.  The Veteran's statements reflect his assertions that he developed a nervous disorder as a result of an inappropriate rectal exam March 5, 2003.  The RO denied the claim stating that no such examination on that date is reflected in the record.  

The evidence received since the July 2006 rating decision includes the Veteran's May 2014 hearing testimony and detailed statements regarding the alleged incident as well as VA treatment records and documents associated with a Tort claim related to this alleged incident.  Providence and Boston VAMC outpatient records show treatment for posttraumatic stress disorder (PTSD) related to the alleged incident.  At his May 2014 hearing, he testified that the incident has caused ongoing psychiatric problems for which he receives treatment.  He asserted that there are additional records held by other parts of VA, to include the Regional Counsel, that support his claim but to which he cannot gain access.  Additionally, a March 2012 VA Chief of Staff medical opinion in this matter includes reference to a treatment note related to the examination in question.  

Upon careful review of the evidence of record received since the July 2006 rating decision, the Board finds that new and material evidence has been received to reopen the claim. 

The § 1151 claim was denied, based in part, on there being no documented evidence of the alleged examination.  The Veteran has presented significant testimony as to the incident and VA has noted that there in fact is documented evidence of an examination during the time frame of the alleged examination.  

The Board notes that the Veteran is competent to give evidence about what he has experienced; for example, he is competent to discuss physically observable symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's detailed contentions about the examiner's actions during the incident in question were not of record at the time of the July 2006 rating decision.

Presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the Veteran's lay statements since the July 2006 rating decision, in combination with the newly-referenced documented evidence of the alleged examination, at the very least, raise a reasonable possibility of substantiating the claim and constitute new and material evidence sufficient to reopen his claim. 

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claim of entitlement to compensation under § 1151 for neuropsychiatric disorder on the merits.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for neuropsychiatric disorder pursuant to 38 U.S.C.A. § 1151 is reopened; the appeal is granted to this extent only.


REMAND

I.  1151

In light of the reopening above, as well as after review of claims 2 through 5, the Board finds that further evidentiary development is necessary prior to adjudication of the Veteran's claims.  

First, the Board notes that the Veteran has had a significant and complicated procedural history in these matters.  As discussed in the introduction above, he is seeking service connection or compensation under § 1151 for his current neuropsychiatric disability as well as for residuals of labrum tear, left shoulder, cervical spine disability, residuals of meniscus tear, right knee and low back disability.  Again, he urges that an examiner performed an inappropriate rectal exam on him in March 2003.  He testified before the undersigned also that the examiner did not put on new gloves when he examined the patient, or typed on his computer, opened a door or went to retrieve another patient in the waiting room after the Veteran.  He also testified that he was aware that the physician was terminated as a VA doctor after this incident.  The Veteran stated that he has anxiety at doctors' appointments and hospitals since this incident and has been diagnosed with PTSD related to the incident.  

As to the remaining claims for compensation under 38 U.S.C.A. § 1151, the Veteran stated that he was mistreated and wrongly fitted for a Bledsoe brace for a service-connected right lower extremity problem in 2002 also at the Boston VAMC.  He states that the bracing on the right only resulted in a 2 inch height difference in his shoes and it made it difficult to walk.  He stated that he informed VA personnel of this difficulty but he did not get redress.  While wearing the brace in 2002, he reportedly fell down the stairs at his apartment and received the injuries to the left shoulder, neck, low back and knee.  He noted that while he has size 16 feet which make walking difficult in and of itself, he believes he fell because of the brace.  

The Veteran asserts his belief that there are records available within VA that support his claim that these incidents were careless and caused his alleged disabilities.  It is noted that the Veteran settled a claim with VA as to these alleged incidents in December 2006.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service-connected if the disability (or death) was caused generally by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.

In consideration of the Veteran's request that an attempt be made to secure any additional records related to these incidents that may support his claims but which he cannot access, and noting the aforementioned settlement, the Board finds that an additional search should be made to obtain any additional and obtainable pertinent documents prior to appellate review.  Hover, the Board notes that the Veteran may in essence be seeking to determine whether or not the VAMC produced quality-assurance records in conjunction with the Veteran's procedures and incidents noted above.  If so, he is in essence seeking whether such pertinent records were created by the VAMC and to obtain them for inclusion in the evidence.  However, the Board notes that it is VA's policy to destroy quality assurance records after three years unless needed for research or legal purposes.  Norvell v. Peake, 22 Vet. App. 194 (2008); citing VHA Records Control Schedule 10-1, at XXXIII-2 (Aug. 1, 2009); see also VHA Records Control Schedule 10-1 (Mar. 1, 2011).  The treatment reported occurred in March 2003 and in 2002.  Accordingly, there is no basis to request that a search be conducted for any quality assurance records that may have been produced.

Additionally, the Board finds that an additional VA opinion be obtained in view of the additional evidence that had been associated since the statement of the case with the claim prior to Board adjudication of the § 1151 claims.  Specifically, the Board finds that a remand is required in this case to determine whether the Veteran has additional disabilities as a result of any carelessness, negligence, lack of proper skill, or error in judgment, or not a reasonably expected result or complication of VA treatment in conjunction with these alleged incidents.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993), a medical opinion based on an inaccurate factual premise is not probative.  Also, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  Disabilities of one or both upper or extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes.  Id.

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease.  See 38 C.F.R. § 4.16(a) (2014).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to their age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); see also Van Hoose, 4 Vet. App. at 363.  

In this case, the Veteran meets the threshold requirements for TDIU.  The Veteran is currently service-connected for multiple disabilities of the lower extremities with a combined rating of 70 percent.  These disabilities include residuals of stress fracture of the third right metatarsal of the right foot rated 30 percent, hammer toes of the right foot rated 20 percent, hammer toes of the left foot rated 20 percent, plantar fasciitis of the right foot rated 10 percent, bilateral pes planus rated 10 percent for each foot, and bilateral tarsal tunnel syndrome rated 10 percent for each foot.  With a combined rating of 70 percent, the threshold requirements of TDIU are met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).

With the threshold requirements satisfied, the Board must address whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training.  The Veteran has a level of education reported as 1 year of college, and reported in his August 2008 application that he last worked in 2002 as a self-employed cobbler.  He testified before the undersigned that he was recently working at Walmart but he has been fired due to missing too much work related to medical leave.  He denied being on Social Security Disability.  Following the hearing, he reported that he was awarded Social Security Disability but did not collect as he was working for himself for 16 years and he did not pay enough money to qualify for monetary benefits.  He forwarded a copy of a decision dated in October 2003 in which he was declared disabled since July 2002 due to multiple disabilities.  He also reported that he was evaluated through VA Vocational Rehabilitation.

Therefore, as the evidence of record is ambiguous as to the Veteran's work history, the Board finds that additional attempts should be made to clarify this critical matter prior to Board review of the appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding private or VA treatment records relating to the 1151 incidents described above.  To that end, ask the Veteran to provide the requisite Forms 21-4142 so that any identified records may be associated with the claims file.  Obtain copies of any outstanding records relating to the Veteran's 1151 claims noted herein.

If any identified records are found to be unavailable, this should be specifically noted in the claims file.

2.  Ask the Veteran to submit documentation as to his employment history since he filed his TDIU claim on appeal.  Thereafter, the AOJ should take steps to verify his employment history.  

3.  Associate the Veteran's VA Vocational Rehabilitation folder with the record.  

4.  When the above action has been accomplished to the extent possible, send the Veteran's claims file to an appropriate specialist for review of the neuropsychiatric claim.  The examiner is asked to review the medical evidence of record.  The examiner should provide an opinion as to the whether the Veteran has any current disability resulting from the March 2003 VA medical treatment discussed above.  

If any current disability can be related to the March 2003 VA medical treatment the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any such disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the March 2003 VA medical treatment.  

5.  When the above action has been accomplished to the extent possible, send the Veteran's claims file to an appropriate specialist for review of the residuals of labrum tear, left shoulder, cervical spine disability, residuals of meniscus tear, right knee and low back disability claims.  The examiner is asked to review the medical evidence of record.  The examiner should provide an opinion as to the whether the Veteran has any current disability of labrum tear, left shoulder, cervical spine disability, residuals of meniscus tear, right knee or low back disability resulting from the 2002 podiatric VA medical treatment discussed above.  

If any current disability can be related to the 2002 podiatric VA medical treatment the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any such disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the 2002 podiatric VA medical treatment.  

6.  Finally, readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted, the RO should furnish the Veteran and his representative with a supplemental statement of the case and they should be provided an opportunity to respond in accordance with applicable statutes and regulations.  The case should be then returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


